Citation Nr: 1231998	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for degenerative joint disease of the hips and lumbar spine.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1966 to February 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) and August 2009 and August 2011 Board remands.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by a June 2005 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record demonstrates that degenerative joint disease of the bilateral hips and lumbar spine is related to active service.


CONCLUSION OF LAW

Degenerative joint disease of the bilateral hips and lumbar spine was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection, because the claim is being reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, degenerative joint disease may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran alleges that his lumbar spine and bilateral hip degenerative joint disease is due to his parachute jumps during service.  He does not allege any particular injury during service; rather, he alleges that this repeated trauma began the degenerative process.  In a December 2006 statement, he asserted that he completed many parachute jumps.  He stated that as an airborne infantryman, he carried a great deal of equipment during the landings and that although he was fine upon service discharge, by his late 20s he was undergoing chiropractic treatments for his back.  By his late 30s, he was beginning to lose work time and was in a daily regimen of over the counter medication. 

The Veteran's service personnel records (SPRs) indicate that he earned a parachute badge during service, that he participated in airborne training, and that he served with an airborne unit.  Service treatment records (STRs) are silent for any back or hip complaints, treatments, or diagnoses.

Private medical records from 1999 indicate chiropractic treatment for the Veteran's lumbar spine and hips.  April 2002 private records diagnosed marked multilevel degenerative disc disease and marked degenerative changes in both hips.  In a December 2002 private record, the Veteran presented with a chief complaint of bilateral groin pain of 4 years.  Over the last years he noticed an altered gait secondary to pain with increasing back and knee pain.  In June 2003 private records, there were degenerative changes of the bilateral hips.  February 2004 private records indicate the Veteran was status post right hip replacement.  An August 2004 private record diagnosed severe osteoarthritis of the left hip joint.  

In an October 2006 submission, Dr. MB, an orthopedic surgeon, stated that it was as likely as not that the Veteran's degenerative joint disease of the left hip and lumbar spine was a result of his many parachute landings.  Dr. MB stated that chronic degenerative joint disease is a continuing and increasing loss of cartilage in the affected joints and noted that the Veteran's DD-214 indicated that he was an active infantry parachute jumper for 21 months.  

VA medical records dated in January 2006, December 2006, February 2007, and April 2007, provide diagnoses of severe osteoarthritis of the lumbar spine and bilateral hips.  

An April 2007 VA joints examination was conducted upon a review of the claims file.  The Veteran reported that he conducted about 26 parachute jumps during service, but did not sustain any major injuries and was not treated for any musculoskeletal problems.  The examiner noted that the STRs corroborated this statement and that a review of the private treatment records indicated diagnoses of degenerative joint disease of the back and bilateral hips.  The Veteran reported that he was unable to work, but worked for more than 30 years as a musician with his brother, and did construction work on the side.  Upon examination, the diagnoses were degenerative joint disease of the thoracolumbar spine, status-post right total hip arthroplasty, and severe degenerative joint disease of the left hip.  The examiner stated that he was unable to conclude that the disorders were related to any trauma the Veteran suffered during his service, because there were no significant in-service injuries, no treatment for musculoskeletal complaints, a negative separation examination, and the onset of the conditions was only 7 or 8 years prior.  

In an April 2007 statement, the Veteran's brother, RD, stated that in 1971, he and the Veteran both sought chiropractic treatment for back pain.  They had both been active jumpers with an airborne division during service and they both had stiffness and pain in the lumbar area.  RD noted that the chiropractor reviewed the Veteran's x-rays and indicated that they showed cartilage loss.  RD stated that he noticed that the Veteran's pain appeared to worsen over time.  

In a June 2011 statement, RF, the Veteran's chiropractor, stated that it was his professional opinion that the original cause of the degenerative joint disease occurred during military service.  RF noted that the most common cause of degenerative joint disease is macro trauma or repeated micro trauma to weight bearing joints, causing pathobiomechanics.  RF noted that the accumulated trauma of multiple parachute landings in a relatively short time could easily be the cause of the Veteran's degenerative joint disease and further noted that the Veteran's medical history did not contain any severe physical trauma to his hips or back prior to military service.  RF then opined that it was his professional medical opinion that the Veteran's degenerative joint disease was at least as likely as not due to service.  

A November 2011 addendum opinion was obtained from the same examiner who conducted the 2007 VA examination.   The examiner reviewed the claims file, to include the June 2011 private opinion.  He noted the Veteran's parachute jumps, the lack of major injuries during service, and the lack of treatment during service.  He also noted that the Veteran developed degenerative conditions over the years.  The examiner provided the opinion that based on the information available to him, it was less likely than not that the bilateral hip condition or spine condition was caused by service.  

The Board finds that the evidence of record supports a finding of service connection for degenerative joint disease of the lumbar spine and bilateral hips.  First, there is a current disability as the evidence of record demonstrates diagnoses of degenerative joint disease of the lumbar spine and bilateral hips.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of parachute jumps during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Further, the SPRs indicate the receipt of a parachute badge and that the Veteran served with an airborne unit, which indicates his testimony is supported by the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Finally, the evidence of record demonstrates a relationship between the parachute jumps and the currently diagnosed spine and hip conditions.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  There are several conflicting medical opinions of record, but the Board has assigned significant probative value and weight to the private medical opinions.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

Dr. MB opined that the Veteran's disabilities were the result of in-service parachute landings.  He noted that the Veteran conducted parachute jumps during service and provided the rationale that chronic degenerative joint disease is a continuing and increasing loss of cartilage in the affected joints.  Likewise, RF, the Veteran's chiropractor, opined that the parachute jumps were the original cause of the chronic degenerative joint disease.  RF noted that the jumps were repeated microtrauma to the weightbearing joints, which was a common cause of degenerative joint disease.  He also noted that this microtrauma starts a process that slowly leads over time to chronic degenerative joint disease, and that there were no other severe physical traumas to the Veteran's hips or back.  Thus, RF was also informed of the relevant facts of parachute jumps during service and provided supporting rationale.  

The Board assigns these opinions significant weight because both examiners were informed of the relevant facts (parachute jumps during service) and provided supporting explanations for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

The VA examiner, however, opined that the jumps did not cause the current conditions, noting that there were no major injuries during service, no treatment for musculoskeletal problems during service, and onset of the problems occurred in the last 10 years.  The Board assigns little weight to this opinion.  See Gabrielson, 7 Vet. App. at 40.  First, the examiner ignored the theory of service connection based on the parachute jumps as the trauma, not any particular injury due to the jumps.  See Stefl, 21 Vet. App. at 123-24 (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  Second, the examiner ignored the Veteran's lay statements in the claims file regarding back pain and treatment in the 1970s.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that generally, an examiner may not ignore lay statements in formulating an opinion).  Third, although the examiner reviewed the claims file, because the Veteran did not allege any in-service complaints or treatment, the VA examiner was not any more well-informed of the relevant facts than the private examiners due to reviewing the STRs.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  The VA examiner's opinion is thus assigned less weight than the private medical opinions.

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for degenerative joint disease of the lumbar spine and bilateral hips.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for degenerative joint disease of the bilateral hips and lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


